Hamilton, C.J.
By Laws of 1971,1st Ex. Sess., ch. 275, § 90, p. 1314, the legislature appropriated $20,000,000 to the Washington State Teachers’ Retirement System in the following manner:
New Section. Sec. 90. For The State Teachers’ Retirement System Fund:
Provided, That the State Teachers’ Retirement System shall use interest earnings on accumulated state contributions and the amount appropriated by this section to pay pensions due for the 1971-73 biennium. Funds appropriated by this section shall be used only to the extent that interest earnings on accumulated state contributions are not sufficient to make pension payments and to pay the state’s share of the system’s operating costs under Chapter 41.32 RCW. For the 1971-73 biennium, the state shall not be required to appropriate funds for the “normal contribution” nor for the “unfunded liability contribution” required by RCW 41.32.401. The board of trustees shall determine pension payments, interest earning on accumulated state contributions, and the portion of funds appropriated by this section necessary for each quarter, and shall notify the state treasurer of the transfers necessary from the general fund to the teachers’ retirement fund in accordance with RCW 41.32.401: Provided Further, That this section shall not affect member contributions under Chapter 41.32 RCW:
General Fund Appropriation................$20,000,000
The Governor vetoed the entire section, including the appropriation.
Relators initiated this action by way of an original application to this court for a writ of mandate compelling allot*398ment of the funds appropriated by the above legislative enactment, contending that the Governor’s action in vetoing the section was invalid and that the legislature’s action in appending the proviso was in derogation of vested contractual pension rights. The sum appropriated was not challenged.
In the meantime, and pending this court’s decision, the legislature convened in a Second Extraordinary Session commencing January 10, 1972. The Governor by way of a supplemental budget request asked that the legislature “restore the $20 million appropriation by the 1971 Legislature for the Teachers’ Retirement System.” The Governor also, in his budget request, recognized that the “requested supplemental appropriation of $20 million, as proposed by the 1971 Legislature, does not contemplate full funding of the system.” However, he urged deferral of further action pending completion of a study of alternative methods of funding public retirement systems by the Legislative Budget Committee.
Thereafter, the legislature, by way of Laws of 1972, 1st Ex. Sess., ch. 155, §§31 and 48, pp. 505 and 510, respectively, appropriated to the Teachers’ Retirement System the sums of $20,000,000, unconditionally, and $63,729,478 conditioned upon a stated status of revenue in the general fund.1 The total thus appropriated by the legislature in the 1972 First Extraordinary Session—$83,729,478—equaled the requested biennial budget estimate, as adjusted, submitted to the 1971 Legislature by the Board of Trustees of the Teachers’ Retirement System pursuant to RCW 41.32.401. These appropriations were not vetoed by the Governor. The $20,000,000 *399was subsequently allotted to the Teachers’ Retirement System.
This court, on its own motion, set the cause for a hearing to determine whether the action of the legislature in the 1972 Extraordinary Session and the 'approval of the Governor rendered the issues raised in relators’ original application for a writ of mandate moot.
As heretofore stated, the only underlying and determinative issues raised by relators’ original action were two, namely, the validity of (1) the Governor’s veto of Laws of 1971, 1st Ex. Sess., ch. 275, § 90, p. 1314, and (2) the legislative action in appending the proviso thereto, supra.
In contending that these issues have not become moot by virtue of the subsequent action of the legislature in unconditionally appropriating $20,000,000 by Laws of 1972, 1st Ex. Sess., ch. 155, § 31, p. '505, in response to the Governor’s budget request “to restore the $20 million appropriation by the 1971 Legislature,” relators tacitly admit and assert that favorable action upon this court’s part with respect to the submitted issues would restore the vetoed $20,000,000 appropriation, thus resulting in a $40,000,000 total appropriation.
We are satisfied that it was not the intention of the legislature, in responding to the Governor’s supplemental budgetary request, to provide a second and unrelated $20,000,000 appropriation to the Washington Teachers’ Retirement System. Hence, it is our conclusion that the legislative restoration of the vetoed appropriation renders the issues submitted by relators moot. In so holding, we do not directly or indirectly reach or express any opinion upon the validity or invalidity of the Governor’s action in vetoing Laws of 1971, 1st Ex. Sess., ch. 275, § 90, p. 1314, or upon the validity or invalidity of the proviso attached to such section by the legislature.
The action is dismissed on grounds of mootness.
Finley, Neill, Wright, and Utter, JJ., concur.

Laws of 1972, 1st Ex. Sess., § 48, p. 510, provides:
“There is hereby appropriated to the Teachers’ Retirement System the sum of $63,729,478 or so much thereof as may be available from General Fund Surplus revenue in excess of $1,904,312,000 or in the event that House Bill No. 44 fails passage, the amount shall be $1,896,306,000 credited to the General Fund from all sources, excluding Federal funds for the 1971-73 biennium as determined by the Department of. Revenue, State Treasurer, and the Office of Program Planning and Fiscal Management.”